\OOO\)O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Honorable Benjamin I-I, Settle

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASI-IINGTON AT TACOMA

BRII INEY MENEFEE, as legal guardian

of T.D.F., a minor,
No. 3:17-cv-06037-BHS

Plaintiff,
\ STIPULATION AND

l . ,
ORDER oF DISMISSAL WITH

v.
PREJUDICE

TACOMA SCHOOL DISTRICT NO. 10; a
public corporation; SANDRA HOLMES,
individually; STEVEN HOLMES, an
individual, JANE AND JOHN DOES 1-7,

Defendants.

 

 

COME NOW the parties, by their own signatures and/or through their undersigned
counsel and hereby notify the Court that this matter has been settled between them.
Accordingly, the parties now request that this Court enter the following stipulation and close
this case.

IT lS HEREBY STIPULATED AND AGREED by all of the parties through their
undersigned eounsel, that this aetion, including all claims, counterclaims and cross-claims, is
dismissed with prejudice in its entirety, pursuant to Rule 41 of the Federal Rules of Civil

Procedure.
IT IS FURTHER STIPULATED AND AGREED that each party is to bear his, her, or

its own costs and attorneys’ fees.

PATTERSON BUCHANAN

] STIPULATION AND ORDER OF
roses & LEchH, lNc., P.s.

 

 

DISMISSAL WITl-I PREJUDICE- 1

3:] 7-cv-O6037-BHS
719386

2112 Third Avenue, Sulte 500, Seatt|e .WA.98121
Tel. 206.462.6700 . Fax 206.462.6701

 

unpr

\IC\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

PATTERSON BUCHANANS

FoBEs siLEn hynes
jj::;>/f'jz" fg/(Z// '''''

Patricia K. Buchanan, WSBA N0.19892
Timothy H. Carnpbell, WSBA No. 46764
Attorneys for Det`endants Tacoma School
District No. 10 and Steven Holmes

2112 Third Avenue, Suite 500

Seattie, WA 98121
pkb@pattersonbuchanan.com
thc@pattersonbuchanan.eom

KEATING BUCKLIN & MCCORMACK,
INC., P.S.

__,__..__.

K_
________..._..__.:_.\..._.._____. ,.r …_M _.
Shannon ?\";l.'z;glmesi, 1 ~’ ` NO. 31951
Attorney t , efendant Sandra Holrnes
Keating Bucl<lin & McCormacl<, Inc., P.S.
801 an Ave, Ste. 1210

Seattle, WA 98104
sragonesi@kblmlawyers.com

IT IS SO ORERED:

DATED this § day of August, 2018.

_; STIPULATION AND ORDER OF
DISMISSAL WITH PREJUD|CE- 2

3.17-cv- 06037- BHS
719386

 

PFA_LL~G CHRAN VERTEIPI“S"AMALA
PL C

ap
/1°//\'\. " /Q,

th€il L. cochrah,'WSBA N`o,z,zsm
Kevin M. Hastings, WSBA No. 42316
Cole B. Douglas, WSBA No. 49786
Attorney for Plaintiff

Pfau Cochran Vertetis Amala PLLC
91 1 Paciiie Ave, Suite 200

Tacoma, WA 98402
darreil@pcvalaw. com
kevin@pcvalaw.eom

TUFTS LAW

Dou'glas<TuHs, WSBA,NQ. 5490
Attorney for Plaintii`f

2518 N. Adams Street

Tacoma, WA 98406

1111

HON. BEN AMIN H. sETrLE
United State

ict Court Judge

PATTERSON BUCHANAN
FOBE$ & LElTCH, INC.. P.S.

 

2112 third Avenue, suan sdo, seattle wA .93121
tel. 206.452.6700 Fax zos.¢ez.svoi

 

